 


 HR 6460 ENR: Great Lakes Legacy Reauthorization Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6460 
 
AN ACT 
To amend the Federal Water Pollution Control Act to provide for the remediation of sediment contamination in areas of concern, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Great Lakes Legacy Reauthorization Act of 2008.  
2.DefinitionsSection 118(a)(3) of the Federal Water Pollution Control Act (33 U.S.C. 1268(a)(3)) is amended— 
(1)in subparagraph (I) by striking and at the end;  
(2)in subparagraph (J) by striking the period and inserting a semicolon; and  
(3)by adding at the end the following: 
 
(K)site characterization means a process for monitoring and evaluating the nature and extent of sediment contamination in accordance with the Environmental Protection Agency’s guidance for the assessment of contaminated sediment in an area of concern located wholly or partially within the United States; and  
(L)potentially responsible party means an individual or entity that may be liable under any Federal or State authority that is being used or may be used to facilitate the cleanup and protection of the Great Lakes.  .  
3.Remediation of sediment contamination in areas of concern 
(a)Eligible projectsSection 118(c)(12)(B)(ii) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)(12)(B)(ii)) is amended by striking sediment and inserting sediment, including activities to restore aquatic habitat that are carried out in conjunction with a project for the remediation of contaminated sediment.  
(b)LimitationsSection 118(c)(12)(D) of such Act (33 U.S.C. 1268(c)(12)(D)) is amended— 
(1)in the subparagraph heading by striking Limitation and inserting Limitations;  
(2)in clause (i) by striking or at the end;  
(3)in clause (ii) by striking the period and inserting a semicolon; and  
(4)by adding at the end the following: 
 
(iii)unless each non-Federal sponsor for the project has entered into a written project agreement with the Administrator under which the party agrees to carry out its responsibilities and requirements for the project; or  
(iv)unless the Administrator provides assurance that the Agency has conducted a reasonable inquiry to identify potentially responsible parties connected with the site.  .  
(c)In-kind contributionsSection 118(c)(12)(E)(ii) of such Act (33 U.S.C. 1268(c)(12)(E)(ii)) is amended to read as follows: 
 
(ii)In-kind contributions 
(I)In generalThe non-Federal share of the cost of a project carried out under this paragraph may include the value of an in-kind contribution provided by a non-Federal sponsor.  
(II)CreditA project agreement described in subparagraph (D)(iii) may provide, with respect to a project, that the Administrator shall credit toward the non-Federal share of the cost of the project the value of an in-kind contribution made by the non-Federal sponsor, if the Administrator determines that the material or service provided as the in-kind contribution is integral to the project.  
(III)Work performed before project agreementIn any case in which a non-Federal sponsor is to receive credit under subclause (II) for the cost of work carried out by the non-Federal sponsor and such work has not been carried out by the non-Federal sponsor as of the date of enactment of this subclause, the Administrator and the non-Federal sponsor shall enter into an agreement under which the non-Federal sponsor shall carry out such work, and only work carried out following the execution of the agreement shall be eligible for credit.  
(IV)LimitationCredit authorized under this clause for a project carried out under this paragraph— 
(aa)shall not exceed the non-Federal share of the cost of the project; and  
(bb)shall not exceed the actual and reasonable costs of the materials and services provided by the non-Federal sponsor, as determined by the Administrator.  
(V)Inclusion of certain contributionsIn this subparagraph, the term in-kind contribution may include the costs of planning (including data collection), design, construction, and materials that are provided by the non-Federal sponsor for implementation of a project under this paragraph.  .  
(d)Non-Federal shareSection 118(c)(12)(E) of such Act (33 U.S.C. 1268(c)(12)(E)) is amended— 
(1)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively;  
(2)by inserting after clause (ii) the following: 
 
(iii)Treatment of credit between projectsAny credit provided under this subparagraph towards the non-Federal share of the cost of a project carried out under this paragraph may be applied towards the non-Federal share of the cost of any other project carried out under this paragraph by the same non-Federal sponsor for a site within the same area of concern.  ; and  
(3)in clause (iv) (as redesignated by paragraph (1) of this subsection) by striking service each place it appears and inserting contribution.  
(e)Site characterizationSection 118(c)(12)(F) of such Act (33 U.S.C. 1268(c)(12)(F)) is amended to read as follows: 
 
(F)Site characterization 
(i)In generalThe Administrator, in consultation with any affected State or unit of local government, shall carry out at Federal expense the site characterization of a project under this paragraph for the remediation of contaminated sediment.  
(ii)LimitationFor purposes of clause (i), the Administrator may carry out one site assessment per discrete site within a project at Federal expense.  .  
(f)Authorization of appropriationsSection 118(c)(12)(H) of such Act (33 U.S.C. 1268(c)(12)(H)) is amended— 
(1)by striking clause (i) and inserting the following: 
 
(i)In generalIn addition to other amounts authorized under this section, there is authorized to be appropriated to carry out this paragraph $50,000,000 for each of fiscal years 2004 through 2010. ; and  
(2)by adding at the end the following: 
 
(iii)Allocation of fundsNot more than 20 percent of the funds appropriated pursuant to clause (i) for a fiscal year may be used to carry out subparagraph (F). .  
(g)Public Information ProgramSection 118(c)(13)(B) of such Act (33 U.S.C. 1268(c)(13)(B)) is amended by striking 2008 and inserting 2010.   
4.Research and development programSection 106(b) of the Great Lakes Legacy Act of 2002 (33 U.S.C. 1271a(b)) is amended by striking paragraph (1) and inserting the following: 
 
(1)In generalIn addition to any amounts authorized under other provisions of law, there is authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2004 through 2010. . 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
